FILED
                              NOT FOR PUBLICATION                           SEP 23 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN MANUEL COLINDRES-                            No. 08-73571
COMELLI,
                                                  Agency No. A072-295-405
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN and N.R. SMITH, Circuit Judges.

       Juan Manuel Colindres-Comelli, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying deferral of removal under

the Convention Against Torture (“CAT”). Our jurisdiction is governed by

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence, Lemus-Galvan v. Mukasey,

518 F.3d 1081, 1084 (9th Cir. 2008), and we deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the agency’s denial of deferral of removal on

the ground that Colindres-Comelli did not establish it is more likely than not he

would be tortured if returned to Guatemala by or at the instigation of, or with the

consent or acquiescence of a public official or other person acting in official

capacity. See 8 C.F.R. §§ 1208.16(c)(2), 1208.17(a); see also Arteaga v. Mukasey,

511 F.3d 940, 948-49 (9th Cir. 2007).

      We decline to consider Colindres-Comelli’s contentions concerning the

BIA’s denial of his motion to reconsider because the court previously rejected

them in Colindres-Comelli v. Holder, No. 09-72963 (9th Cir. Jan. 21, 2010). See

Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (under the “law of the case

doctrine,” one panel of an appellate court will not reconsider questions which

another panel has decided on a prior appeal in the same case).

      Finally, we lack jurisdiction to review Colindres-Comelli’s contention that

he qualifies for humanitarian asylum because he failed to exhaust this claim before

the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                      08-73571